                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                        No.__:____-CV-______-___

GINA MCALLISTER, individually )
and on behalf of all others similarly
                              )
situated,                     )
                     Plaintiff,
                              )
                              )                         CLASS ACTION COMPLAINT
v.                            )                          (JURY TRIAL DEMANDED)
                              )
THE UNIVERSITY OF NORTH       )
CAROLINA SYSTEM, through its  )
governing body, the BOARD OF  )
GOVERNORS OF THE              )
UNIVERSITY OF NORTH           )
CAROLINA, and UNIVERSITY OF )
NORTH CAROLINA                )
WILMINGTON, a constituent     )
institution,                  )
                              )
                  Defendants. )
                              )

       Plaintiff Gina McAllister (“Plaintiff”) by and through undersigned counsel, brings this

action against The University of North Carolina System and its constituent institution, University

of North Carolina Wilmington (“Defendants” or the “University”) on behalf of herself and all

others similarly situated, and makes the following allegations based upon information, attorney

investigation and belief, and upon Plaintiff’s own knowledge:

                               PRELIMINARY STATEMENT

   1. Plaintiff brings this case as a result of Defendants' decision to close campus,

       constructively evict students, and transition all classes to an online/remote format as a

       result of the Novel Coronavirus Disease (“COVID-19”).

                                                 1

          Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 1 of 24
2. While closing campus and transitioning to online classes was the right thing for

   Defendants to do, this decision deprived Plaintiff and the other members of the Class

   from recognizing the benefits of in-person instruction, housing, meals, access to campus

   facilities, student activities, and other benefits and services in exchange for which they

   had already paid fees and tuition.

3. Defendants have either refused to provide reimbursement for the tuition, housing, meals,

   fees and other costs that Defendants are no longer providing, or have provided inadequate

   and/or arbitrary reimbursement that does not fully compensate Plaintiff and members of

   the Class for their loss.

4. This action seeks refunds of the amount Plaintiff and other members of the Classes are

   owed on a pro-rata basis, together with other damages as pled herein.

5. Plaintiff is not suing to recover monies paid by taxes to the University; rather, Plaintiff

   files suit against the Board of Governors of The University of North Carolina System, a

   body politic and corporate that may be sued, for specific disgorgement of fees and

   monies paid by students and their parents, guardians, and families for access and services

   not received.

                                         PARTIES

6. Defendant The University of North Carolina System is the multi-campus public

   university system for the state of North Carolina, consisting of 17 constituent institutions

   throughout the state.

7. The University of North Carolina System is governed by the Board of Governors of the

   University of North Carolina as established by Chapter 116 of the North Carolina

   General Statutes.



                                              2

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 2 of 24
8. The Board of Governors of the University of North Carolina is a body politic that is able

   and capable in law to bargain, sell, grant, alien, or dispose of and convey and assure to

   the purchasers any and all such real and personal estate and funds as it may lawfully

   acquire when the condition of the grant to it or the will of the devisor does not forbid it;

   and shall be able and capable in law to sue and be sued in all courts whatsoever; and shall

   have power to open and receive subscriptions, and in general may do all such things as

   are usually done by bodies corporate and politic, or such as may be necessary for the

   promotion of learning and virtue.

9. The Board of Governors is vested with the statutory authority to delegate any part of its

   authority over the affairs of any institution to the board of trustees or, through the

   President, to the chancellor of the institution in any case where such delegation appears

   necessary or prudent to enable the institution to function in a proper and expeditious

   manner. The Board may delegate any part of its authority over the affairs of The

   University of North Carolina to the President in any case where such delegation appears

   necessary or prudent to enable The University of North Carolina to function in a proper

   and expeditious manner. Any delegation of authority may be rescinded by the Board at

   any time in whole or in part.

10. Defendant University of North Carolina Wilmington is a constituent institution of The

   University of North Carolina System, and is located and operating in New Hanover

   County.

11. Upon information and belief, Defendants are eligible to receive federal stimulus under

   the CARES Act. The CARES Act directs that approximately $14 billion dollars be

   distributed to colleges and universities based upon enrollment and requires that



                                             3

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 3 of 24
   institutions must use at least half of the funds they receive to provide emergency financial

   aid grants to students for expenses related to the disruption of campus operations due to

   COVID-19.

12. Plaintiff is an individual and a resident and citizen of the state of North Carolina.

13. Plaintiff is currently enrolled as a full time student in Defendants' undergraduate

   program, studying criminology and sociology.

14. Plaintiff has paid substantial tuition for the Spring 2020 semester either out of pocket or

   by utilizing student loan financing or otherwise.

15. There are hundreds, if not thousands, of institutions of higher learning in this country.

16. Some institutions of higher learning provide curriculum and instruction that is offered on

   a remote basis through online programming which do not provide for physical attendance

   by the students.

17. Defendants' institution offers in person, hands on curriculum.

18. Plaintiff and members of the Proposed Tuition Class did not choose to attend another

   institution of higher learning, or to seek an online degree, but instead chose to attend

   Defendants' institution and enroll on an in-person basis.

19. Common sense would dictate that the level and quality of instruction an educator can

   provide through an online format is lower than the level and quality of instruction that

   can be provided in person.

20. Moreover, the true college experience encompasses much more than just the credit hours

   and degrees. The college experience consists of:

      i.   Face to face interaction with professors, mentors, and peers;

     ii.   Access to facilities such as computer labs, study rooms, laboratories, libraries, etc;



                                              4

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 4 of 24
            iii.    Student governance and student unions;

            iv.     Extra-curricular activities, groups, intramurals, etc;

             v.     Student art, cultures, and other activities;

            vi.     Social development and independence;

            vii.    Hands on learning and experimentation; and

           viii.    Networking and mentorship opportunities.

       21. Defendants have already recognized the inherent difference in value between online and

           in-person education.

       22. Even before the COVID-19 pandemic, Defendants offered an online degree track, called

           their distance education program, alongside their standard on-campus degree program.

       23. Although these same programs, upon information and belief, confer the same degree,

           Defendants charge different costs of tuition.

       24. Indeed, the cost of tuition for an online degree from the University is roughly 18%

           cheaper than the tuition for the same degree earned on campus:1




       25. Plaintiff’s education has transitioned from in-person hands on learning to online

           instruction.

       26. Plaintiff’s online instruction is not commensurate with the same classes being taught in


1
    https://uncw.edu/finaid/cost.html

                                                       5

               Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 5 of 24
           person.

      27. For example, only one of Plaintiff’s classes is currently being taught live through online

           instruction. One of Plaintiff’s classes is pre-recorded and available for her to view but

           not participate in, and the professors in her other four classes are merely posting

           assignments online with no video instruction at all.

      28. In addition to tuition, Plaintiff was required to pay certain mandatory fees, including but

           not limited to:

                      a. Education and Technology Fee;

                      b.Security Fee; and

                      c. Omnibus Mandatory Fee

      29. The omnibus Mandatory Fee is specifically designated by the university to cover the

           following activities and services:2




2
    https://uncw.edu/studentaccounts/documents/2019-2020tuitionug.pdf

                                                        6

              Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 6 of 24
30. Upon information and belief, Defendants also charge a number of optional fees for on

   campus services, activities, and privileges.

31. As a result of being moved off campus, Plaintiff no longer has the benefit of the services

   for which these fees have been paid.

32. In addition to the tuition and fees described above, Plaintiff paid “Room and Board” fees

   for the opportunity to reside in campus housing and for access to a meal plan providing

   for on campus dining opportunities.

33. At Defendants' request and direction, Plaintiff moved out of on-campus housing prior to

   March 21, 2020 and has not lived on campus since, nor had access to any meals under her

   meal plan since that date.

                            JURISDICTION AND VENUE

34. This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

   (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse

   citizenship from one Defendant, there are more than 100 Class members, and the

   aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

35. This Court has personal jurisdiction over Defendants because Defendants are domiciled

   in North Carolina and conduct business in North Carolina.

36. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

   the events or omissions giving rise to the claims occurred in this District, and because

   Defendants are a body politic domiciled and doing business in this District.

                                FACTUAL ALLEGATIONS

37. Upon information and belief, Defendant’s Spring term began with the first day of classes




                                             7

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 7 of 24
        on or about January 13, 2020.3

    38. Upon information and belief, Defendant’s Spring term was scheduled to conclude with

        the last day of examinations on or about May 7, 2020 and commencement ceremonies on

        May 8-9, 2020.4

    39. Accordingly, Defendant’s Spring semester was scheduled and contracted to consist of

        approximately 115 days.

    40. Defendant’s Spring break began on or about March 9, 2020 and was supposed to end on

        or about March 13, 2020.5

    41. However, as a result of the COVID-19 pandemic, Defendant announced on March 12,

        2020 that it was extending spring break for an additional week moving nearly all classes

        online for the remainder of the semester starting March 23, 2020. Defendant “strongly

        encouraged” students not to return to campus until March 22, 2020.6

    42. On March 14, 2020, the University announced the closure of the Rec Center and the

        limiting of student services.7

    43. On March 17, 2020, based on guidance from the UNC System, the University announced

        that students would be required to return to their permanent residences or remain in their

        current off-campus locations.8

    44. On or about March 31, 2020, Defendants announced that they would were “committed to

        pro-rata reimbursements of housing and dining funds that have been unused as a result of

        the University System’s rapid response to COVID-19.”9


3
  https://uncw.edu/reg/calendars-events.html
4
  Id.
5
  Id.
6
  https://uncw.edu/news/2020/03/update-new-information-re.-campus-response-to-coronavirus.html
7
  https://uncw.edu/news/2020/03/update-coronavirus-impacts1.html
8
  https://uncw.edu/news/2020/03/update-impacts-of-unc-system-guidance.html
9
  https://uncw.edu/news/2020/03/message-from-chancellor-sartarelli-re-refunds.html

                                                      8

            Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 8 of 24
       45. However, Defendants did not live up to that commitment. On or about April 6, 2020,

           Defendants announced that they would only be pro-rating housing and dining refunds

           from the date of March 23, 2020.10

       46. This fixed date was arbitrary, unfair, and unlawful, resulting in wholly insufficient

           refunds to Members of the On-Campus Housing Class and meals Class.

       47. Plaintiff and Members of the Class bargained and paid for housing and meals on the

           expectation that they would return from spring break on or about March 13, 2020.

       48. However, they did not receive the benefit of their bargain because they were first

           encouraged and then required not to return after that date.

       49. That Defendants’ did not “officially” close on-campus housing and dining until March

           23, 2020 does not negate the fact that students were deprived of housing and meals prior

           to that date based on instruction from Defendants and the fact that it was recognized by

           all parties that it was unsafe for students to return to campus from Spring Break.

       50. Accordingly, the housing and meal refunds being offered by Defendants do not apply to

           the full cost of housing and dining funds “that have been unused as a result of the

           University System’s rapid response to COVID-19.”

       51. Likewise, Defendants have refused and continue to refuse to offer any pro-rated tuition

           discounts as a result of moving classes online.

       52. Although Defendants are still offering some level of academic instruction via online

           classes, Plaintiff and members of the proposed Tuition Class have been and will be

           deprived of the benefits of on campus learning as set forth more fully above.

       53. Moreover, the value of any degree issued on the basis of online or pass/fail classes will

           be diminished for the rest of their lives.
10
     https://uncw.edu/news/2020/04/notice-housing-dining-refunds.html

                                                         9

               Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 9 of 24
     54. Although Defendants have refused and continue to refuse to reduce tuition for Spring

        semester students, they have announced that students expecting to take Summer classes

        in person (who will now be forced to take them online) will be charged the distance

        education rate as opposed to the normal rate for such classes.11

     55. Upon information and belief, the only difference between Defendants’ decision to

        discount online classes for the Summer and not discount online classes for the Spring is

        that Defendants have already collected tuition for the Spring Semester and the Spring

        Semester students have no recourse, whereas Defendants have not yet collected tuition

        for the Summer term and Defendants know many students will not agree to pay full price

        tuition for online classes during that upcoming term.

     56. Finally, Plaintiff and members of the proposed Fees Class have been and will be deprived

        of utilizing services for which they have already paid, as set forth in Paragraphs 28-30

        above.

     57. To date, Defendants have not announced any plans to discount these fees.

     58. Defendants’ decision to not discount these fees stands in stark contrast to their prior

        course of conduct, namely that they do not and have never charged the omnibus

        mandatory fee for students in the distance education program12 because Defendants

        consider these to be “face-to-face” fees:13




11
   https://uncw.edu/coronavirus/faqs.html
12
   https://uncw.edu/finaid/cost.html
13
   https://uncw.edu/coronavirus/faqs.html

                                                  10

           Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 10 of 24
                           CLASS ACTION ALLEGATIONS

59. Plaintiff brings this action on behalf of herself and as a class action, pursuant to the

   provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

   Classes:

           The Tuition Class:

           All people who paid tuition for or on behalf of students enrolled in classes at the
           University for the Spring 2020 semester who were denied live in-person
           instruction and forced to use online distance learning platforms for the latter
           portion of that semester.

           The Fees Class:

           All people who paid fees for or on behalf of students enrolled in classes at the
           University for the Spring 2020 semester.

           The On-Campus Housing Class:

           All people who paid the costs of on-campus housing for or on behalf of students
           enrolled in classes at the University for the Spring 2020 semester who moved out
           of their on-campus housing prior to the completion of the semester because of
           Defendants' policies and announcements related to COVID-19.

           The Meals Class:

           All people who paid costs for or on behalf of students for meals and on-campus
           dining at the University for the Spring 2020 semester.

60. Excluded from the Classes are The Board of Governors of the University of North

   Carolina and any of their respective members, affiliates, parents, subsidiaries, officers,

   directors, employees, successors, or assigns; and the judicial officers, and their immediate

   family members, and Court staff assigned to this case. Plaintiffs reserve the right to

   modify or amend the Class definitions, as appropriate, during the course of this litigation.

61. Certification of Plaintiff’s claims for class-wide treatment is appropriate because Plaintiff

   can prove the elements of her claims on a class-wide basis using the same evidence as



                                              11

      Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 11 of 24
   would be used to prove those elements in individual actions alleging the same claims.

62. This action has been brought and may be properly maintained on behalf of the Class

   proposed herein under Federal Rule of Civil Procedure 23.

              Numerosity: Fed. R. Civ. P. 23(a)(1)

63. The members of the Class are so numerous and geographically dispersed that individual

   joinder of all Class members is impracticable. Plaintiff is informed and believes there are

   thousands of members of the Class, the precise number being unknown to Plaintiff, but

   such number being ascertainable from Defendants' records. Class members may be

   notified of the pendency of this action by recognized, Court-approved notice

   dissemination methods, which may include U.S. mail, electronic mail, internet postings,

   and/or published notice.

              Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

64. This action involves common questions of law and fact, which predominate over any

   questions affecting individual Class members, including, without limitation:

      i.   Whether Defendants engaged in the conduct alleged herein;

     ii.   Whether there is a difference in value between online distance learning and live

           in-person instruction;

    iii.   Whether Defendants breached their contracts with Plaintiff and the other members

           of the Tuition Class by retaining the portion of their tuition representing the

           difference between the value of online distance learning and live in-person

           instruction;

    iv.    Whether Defendants were unjustly enriched by retaining tuition payments of

           Plaintiff and the Tuition Class representing the difference between the value of



                                            12

      Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 12 of 24
        online distance learning and live in-person instruction;

  v.    Whether Defendants breached their contracts with Plaintiff and the other members

        of the Fees Class by retaining fees without providing the services the fees were

        intended to cover;

 vi.    Whether Defendants were unjustly enriched by retaining fees of Plaintiff and the

        other members of the Fees Class without providing the services the fees were

        intended to cover;

vii.    Whether Defendants breached their contracts with Plaintiff and the other members

        of the On-Campus Housing Class by not refunding them the full pro-rated amount

        of their housing expenses when the pandemic prevented them (or the students on

        whose behalf they paid) from continuing to live on campus safely;

viii.   Whether Defendants were unjustly enriched by retaining payments of Plaintiff

        and the other members of the On-Campus Housing Class while such members (or

        the students on whose behalf they paid) moved out of their on-campus housing;

 ix.    Whether Defendants breached their contracts with Plaintiff and the other members

        of the Meals Class by retaining costs for food and on-campus dining without

        providing those services which the costs were intended to cover;

  x.    Whether Defendants were unjustly enriched by retaining payments of Plaintiff

        and the other members of the Meals Class without providing the food and on-

        campus dining options which those costs were intended to cover;

 xi.    Whether certification of any or all of the classes proposed herein is appropriate

        under Fed. R. Civ. P. 23;

xii.    Whether Class members are entitled to declaratory, equitable, or injunctive relief,



                                         13

   Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 13 of 24
           and/or other relief; and

   xiii.   The amount and nature of relief to be awarded to Plaintiff and the other Class

           members.

               Typicality: Fed. R. Civ. P. 23(a)(3)

65. Plaintiff’s claim is typical of the other Class member’s claims because, among other

   things, all Class members were similarly situated and were comparably injured through

   Defendants' wrongful conduct as set forth herein.

               Adequacy: Fed. R. Civ. P. 23(a)(4)

66. Plaintiff is an adequate Class representative because her interests do not conflict with the

   interests of other members of the Class she seeks to represent. Plaintiff has retained

   counsel competent and experienced in complex litigation; and Plaintiff intends to

   prosecute the action vigorously. The Class’s interests will be fairly and adequately

   protected by Plaintiff and her counsel.

               Superiority: Fed. R. Civ. P. 23(b)(3)

67. A class action is superior to any other available means for the fair and efficient

   adjudication of this controversy, and no unusual difficulties are likely to be encountered

   in the management of this class action. The damages or other financial detriment

   suffered by Plaintiff and other Class members are relatively small compared to the

   burden and expense that would be required to individually litigate their claims against

   Defendants, so it would be impracticable for members of the Class to individually seek

   redress for Defendants' wrongful conduct.

68. Even if Class members could afford individual litigation, the Court system likely could

   not. Individualized litigation creates a potential for inconsistent or contradictory



                                             14

      Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 14 of 24
   judgments, and increases the delay and expense to all parties and the court system. By

   contrast, the class action device presents far fewer management difficulties and provides

   the benefits of single adjudication, economy of scale, comprehensive supervision by a

   single court, and finality of the litigation.

                     Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

69. To the extent that a Class does not meet the requirements of Rules 23(b)(2) or (b)(3),

   Plaintiff seeks the certification of issues that will drive the litigation toward resolution.

                     Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

70. The University has acted or refused to act on grounds generally applicable to Plaintiff and

   the other Class members, thereby making appropriate final injunctive relief and

   declaratory relief, as described herein, with respect to the Class members as a whole.

                 FOR A FIRST COLLECTIVE CAUSE OF ACTION
                               BREACH OF CONTRACT
                  (Plaintiff and Other Members of the Tuition Class)

71. Plaintiff incorporates by reference all preceding allegations as though fully set forth

   herein.

72. Plaintiff brings this count on behalf of herself and other members of the Tuition Class.

73. Plaintiff and the Tuition Class entered into contracts with the University which provided

   that Plaintiff and other members of the Tuition Class would pay tuition for or on behalf of

   students and, in exchange, the University would provide live in-person instruction in a

   physical classroom.

74. Plaintiff and other members of the Tuition Class fulfilled their end of the bargain when

   they paid tuition for the Spring 2020 semester either out-of-pocket or by using student

   loan financing.



                                              15

      Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 15 of 24
75. The University breached the contract with Plaintiff and the Tuition Class by moving all

   classes for the Spring 2020 semester to online distance learning platforms, without

   reducing or refunding tuition accordingly.

76. The University retained tuition monies paid by Plaintiff and other members of the Tuition

   Class, without providing them the full benefit of their bargain.

77. Plaintiff and other members of the Tuition Class have suffered damage as a direct and

   proximate result of Defendants' breach, including but not limited to being deprived of the

   value of the services the tuition was intended to cover, namely live in-person instruction

   in a physical classroom.

78. As a direct and proximate result of Defendants' breach, Plaintiff and the Tuition Class are

   legally and equitably entitled to damages, to be decided by the trier of fact in this action,

   to include but not be limited to disgorgement of the difference between the value of the

   online learning which is being provided versus the value of the live in-person instruction

   in a physical classroom that was contracted for.

               FOR A SECOND COLLECTIVE CAUSE OF ACTION
                              UNJUST ENRICHMENT
                 (Plaintiff and Other Members of the Tuition Class)

79. Plaintiff incorporates by reference all preceding allegations as though fully set forth

   herein.

80. Plaintiff brings this count on behalf of herself and other members of the Tuition Class.

81. The University has received a benefit at the expense of Plaintiff and other members of the

   Tuition Class to which it is not entitled.

82. Plaintiff and other members of the Tuition Class paid substantial tuition for live in-person

   instruction in physical classrooms and did not receive the full benefit of the bargain.



                                                16

      Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 16 of 24
83. Plaintiff and other members of the Tuition Class conferred this benefit on Defendants

   when they paid the tuition.

84. Plaintiff and other members of the Tuition Class did not confer this benefit gratuitously.

85. Defendants have realized this benefit by accepting such payment.

86. Defendants have retained this benefit, even though Defendants have failed to provide the

   access and services for which the tuition was collected, making Defendants' retention

   unjust under the circumstances.

87. Equity and good conscience requires that the University return a portion of the monies

   paid in tuition to Plaintiff and other members of the Tuition Class.

88. Defendants should be required to disgorge this unjust enrichment.

                FOR A THIRD COLLECTIVE CAUSE OF ACTION
                             BREACH OF CONTRACT
                  (Plaintiff and Other Members of the Fees Class)

89. Plaintiff incorporates by reference all preceding allegations as though fully set forth

   herein.

90. Plaintiff brings this count on behalf of herself and other members of the Fees Class.

91. Plaintiff and the Fees Class entered into contracts with the University which provided

   that Plaintiff and other members of the Fees Class would pay certain fees for or on behalf

   of students and, in exchange, the University would provide access and services related to

   those fees, such as access to student activities, athletics, wellness centers, libraries, etc.

92. Plaintiff and other members of the Fees Class fulfilled their end of the bargain when they

   paid these fees for the Spring 2020 semester either out-of-pocket or by using student

   financing, or otherwise.

93. The University breached the contract with Plaintiff and the Fees Class by moving all



                                              17

      Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 17 of 24
   classes for the Spring 2020 semester to online distance learning platforms, constructively

   evicting students from campus, and closing most campus buildings and facilities.

94. The University retained fees paid by Plaintiff and other members of the Fees Class,

   without providing them the full benefit of their bargain.

95. Plaintiff and other members of the Fees Class have suffered damage as a direct and

   proximate result of Defendants' breach, including but not limited to being deprived of the

   value of the benefits and services the fees were intended to cover.

96. As a direct and proximate result of Defendants' breach, Plaintiff and the Fees Class are

   legally and equitably entitled to damages, to be decided by the trier of fact in this action,

   to include but not be limited to disgorgement of the pro-rata amount of fees that was

   collected but for which access and services were not provided.

                FOR A FOURTH COLLECTIVE CAUSE OF ACTION
                               UNJUST ENRICHMENT
                   (Plaintiff and Other Members of the Fees Class)

97. Plaintiff incorporates by reference all preceding allegations as though fully set forth

   herein.

98. Plaintiff brings this count on behalf of herself and other members of the Fees Class.

99. The University has received a benefit at the expense of Plaintiff and other members of the

   Fees Class to which it is not entitled.

100.         Plaintiff and other members of the Fees Class paid substantial student fees for on

   campus benefits and services and did not receive the full benefit of the bargain.

101.         Plaintiff and other members of the Fees Class conferred this benefit on

   Defendants when they paid the fees.

102.         Plaintiff and other members of the Fees Class did not confer this benefit



                                             18

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 18 of 24
   gratuitously.

103.      Defendants have realized this benefit by accepting such payment.

104.      Defendants have retained this benefit, even though Defendants have failed to

   provide the access and services for which the fees were collected, making Defendants'

   retention unjust under the circumstances.

105.      Equity and good conscience requires that the University return a pro-rata portion

   of the monies paid in fees to Plaintiff and other members of the Fees Class.

106.      Defendants should be required to disgorge this unjust enrichment.

                FOR A FIFTH COLLECTIVE CAUSE OF ACTION
                             BREACH OF CONTRACT
          (Plaintiff and Other Members of the On-Campus Housing Class)

107.      Plaintiff incorporates by reference all preceding allegations as though fully set

   forth herein.

108.      Plaintiff brings this count on behalf of herself and other members of the On-

   Campus Housing Class.

109.      Plaintiff and the On-Campus Housing Class entered into contracts with the

   University which provided that Plaintiff and other members of the On-Campus Housing

   Class would pay certain fees for or on behalf of students and, in exchange, the University

   would provide on-campus housing to those students.

110.      Plaintiff and other members of the On-Campus Housing Class fulfilled their end

   of the bargain when they paid these fees for the Spring 2020 semester either out-of-

   pocket or by using student financing.

111.      The University breached the contract with Plaintiff and the On-Campus Housing

   Class by moving all classes for the Spring 2020 semester to online distance learning



                                           19

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 19 of 24
   platforms, and asked students to move out of on-campus housing facilities, thus

   constructively evicting them.

112.      The University retained fees paid by Plaintiff and other members of the On-

   Campus Housing Class, without providing them the full benefit of their bargain.

113.      Plaintiff and other members of the On-Campus Housing Class have suffered

   damage as a direct and proximate result of Defendants' breach, including but not limited

   to being deprived of the value of the housing that the board fees were intended to cover.

114.      As a direct and proximate result of Defendants' breach, Plaintiff and the On-

   Campus Housing Class are legally and equitably entitled to damages, to be decided by

   the trier of fact in this action, to include but not be limited to disgorgement of the pro-rata

   amount of fees that were collected but for which access and services were not provided.

                FOR A SIXTH COLLECTIVE CAUSE OF ACTION
                             UNJUST ENRICHMENT
          (Plaintiff and Other Members of the On-Campus Housing Class)

115.      Plaintiff incorporates by reference all preceding allegations as though fully set

   forth herein.

116.      Plaintiff brings this count on behalf of herself and other members of the On-

   Campus Housing Class.

117.      The University has received a benefit at the expense of Plaintiff and other

   members of the On-Campus Housing Class to which it is not entitled.

118.      Plaintiff and other members of the On-Campus Housing Class paid substantial

   board fees for the right to occupy on-campus housing and did not receive the full benefit

   of the bargain.

119.      Plaintiff and other members of the On-Campus Housing Class conferred this



                                             20

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 20 of 24
   benefit on Defendants when they paid the fees.

120.        Plaintiff and other members of the On-Campus Housing Class did not confer this

   benefit gratuitously.

121.        Defendants have realized this benefit by accepting such payment.

122.        Defendants have retained this benefit, even though Defendants have failed to

   provide the housing and other amenities for which the fees were collected, making

   Defendants' retention unjust under the circumstances.

123.        Equity requires that the University return a pro-rata portion of the monies paid in

   fees to Plaintiff and other members of the On-Campus Housing Class.

124.        Defendants should be required to disgorge this unjust enrichment.

               FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
                             BREACH OF CONTRACT
                 (Plaintiff and Other Members of the Meals Class)

125.        Plaintiff incorporates by reference all preceding allegations as though fully set

   forth herein.

126.        Plaintiff brings this count on behalf of herself and other members of the Meals

   Class.

127.        Plaintiff and the Meals Class entered into contracts with the University which

   provided that Plaintiff and other members of the Meals Class would pay certain fees for

   or on behalf of students and, in exchange, the University would provide meals and on-

   campus dining options.

128.        Plaintiff and other members of the Meals Class fulfilled their end of the bargain

   when they paid these fees for the Spring 2020 semester either out-of-pocket or by using

   student financing, or otherwise.



                                             21

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 21 of 24
129.        The University breached the contract with Plaintiff and the Meals Class by

   moving all classes for the Spring 2020 semester to online distance learning platforms,

   constructively evicting students from campus, and closing most campus buildings and

   facilities, including dining facilities.

130.        The University retained fees paid by Plaintiff and other members of the Meals

   Class, without providing them the full benefit of their bargain.

131.        Plaintiff and other members of the Meals Class have suffered damage as a direct

   and proximate result of Defendants' breach, including but not limited to being deprived of

   the value of the benefits and services the fees were intended to cover.

132.        As a direct and proximate result of Defendants' breach, Plaintiff and the Meals

   Class are legally and equitably entitled to damages, to be decided by the trier of fact in

   this action, to include but not be limited to disgorgement of the pro-rata amount of fees

   that was collected but for which meals and services were not provided.

               FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION
                              UNJUST ENRICHMENT
                 (Plaintiff and Other Members of the Meals Class)

133.        Plaintiff incorporates by reference all preceding allegations as though fully set

   forth herein.

134.        Plaintiff brings this count on behalf of herself and other members of the Meals

   Class.

135.        The University has received a benefit at the expense of Plaintiff and other

   members of the Meals Class to which it is not entitled.

136.        Plaintiff and other members of the Meals Class paid fees for access to on-campus

   meals and dining options.



                                              22

       Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 22 of 24
   137.        Plaintiff and other members of the Meals Class conferred this benefit on

       Defendants when they paid the fees.

   138.        Plaintiff and other members of the Meals Class did not confer this benefit

       gratuitously.

   139.        Defendants have realized this benefit by accepting such payment.

   140.        Defendants have retained this benefit, even though Defendants have failed to

       provide the meals and services for which the fees were collected, making Defendants'

       retention unjust under the circumstances.

   141.        Equity requires that the University return a pro-rata portion of the monies paid in

       meal fees to Plaintiff and other members of the Meals Class.

   142.        Defendants should be required to disgorge this unjust enrichment.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, individually and on behalf of members of the Classes, pray for

judgment in their favor and against Defendants as follows:

       a.      Certifying the Classes as proposed herein, designating Plaintiff as Class

       representative, and appointing undersigned counsel as Class Counsel;

       b.      Declaring that Defendants are financially responsible for notifying the Class

       members of the pendency of this action;

       c.      Declaring that Defendants have wrongfully kept monies paid for tuition, fees, on-

       campus housing, and meals;

       d.      Requiring that Defendants disgorge amounts wrongfully obtained for tuition, fees,

       on-campus housing, and meals;

       e.      Awarding injunctive relief as permitted by law or equity, including enjoining



                                                23

            Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 23 of 24
        Defendants from retaining the pro-rated, unused monies paid for tuition, fees, on-campus

        housing, and meals;

        f.        Scheduling a trial by jury in this action;

        g.        Awarding Plaintiff’s reasonable attorney’s fees, costs and expenses, as permitted

        by law;

        h.        Awarding pre and post judgment interest on any amounts awarded, as permitted

        by law; and

        i.        Awarding such other and further relief as may be just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.



This 27th day of April, 2020

                                                 Respectfully Submitted,

                                                 ANASTOPOULO LAW FIRM, LLC

                                         BY __/s/ Eric M. Poulin           _
                                               Eric M. Poulin
                                               N.C. Bar No.: 43861
                                               Roy T. Willey, IV (special appearance pending)
                                               Anastopoulo Law Firm, LLC
                                               32 Ann Street
                                               Charleston, SC 29403
                                               (843) 614-8888
                                               Fax (843) 494-5536
                                               eric@akimlawfirm.com
                                               roy@akimlawfirm.com

                                                 ATTORNEYS FOR PLAINTIFF(S)




                                                    24

             Case 7:20-cv-00078-FL Document 1 Filed 04/27/20 Page 24 of 24
